Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 15-16 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the base substrate”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the base 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xin (US 20200227488 A1).
	Regarding claim 1, Xin (e.g., Figs. 1-8) discloses a display panel, comprising: a display area (display area comprises a first display area 110 and a second display area 120), which comprises a plurality of pixel units (pixel units 101), wherein the pixel units (pixel units 101) comprise electroluminescent display devices (OLED devices) and pixel drive circuits (pixel drive circuits 131) for driving the electroluminescent display devices (OLED devices) to emit light; 
the electroluminescent display devices comprise light-emitting devices (RGB OLED devices) and virtual light-emitting devices (dummy RGB OLED devices, which have no electrical connection; e.g., Figs. 1 and 4-7); the light-emitting devices (OLED devices) are electrically connected with the pixel drive circuits (pixel drive circuits 131), and the virtual light-emitting devices (dummy RGB OLED devices, which have no electrical connection; e.g., Figs. 1 and 4-7) are not connected with the corresponding pixel drive circuits (pixel drive circuits 131; e.g., Figs. 1 and 4-7); 
wherein the display area comprises a first display area (first display area 110) and a second display area (second display area 120); and 
a density of the pixel drive circuits (pixel drive circuits 131) in the second display area (second display area 120) is less than a density of the pixel drive circuits (pixel drive circuits 131) in the first display area (first display area 110).

Regarding claim 2, Xin (e.g., Figs. 1-8) discloses the display panel according to claim 1, wherein one of the light-emitting devices (OLED device) is electrically connected to one of the pixel drive circuit (pixel drive circuit 131) correspondingly.

Regarding claim 9, Xin (e.g., Figs. 1-8) discloses the display panel according to claim 1, wherein at least part of edges of the second display area (second display area 120) overlap with at least part of edges of the display area (e.g., Fig. 8; top edge of display area), and the other part of the second display area is tangent to the first display area (first display area 110).

Regarding claim 11, Xin (e.g., Figs. 1-8) discloses a display apparatus, comprising the display panel according to claim 1.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as unpatentable over Xin (US 20200227488 A1) in view of Kang (US 20170162111 A1).
Regarding claim 3, Xin (e.g., Figs. 1-8) discloses the display panel according to claim 1, wherein in the second display area (second display area 120), at least two of the light-emitting devices are electrically connected to a same pixel drive circuit (e.g., Fig. 4; two OLEDs are connected to a same pixel drive circuit 131). Xin does not disclose the at least two of the light-emitting devices having same light emitting color. However, Kang (Figs. 1-12) discloses a display panel comprising: a first display area DA1 and a second display area DA2, wherein in the second display area (second display area DA2), at least two of the light-emitting devices with same light emitting color are electrically connected to a same pixel drive circuit (e.g., Figs. 7-10; at least two OLEDs are connected to a same pixel drive circuit C2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Xin. The combination/motivation would provide a display panel with an improved visual perception of colors and a high light transmittance for optical detection and recognition of a user.

Regarding claim 4, Xin in view of Kang discloses the display panel according to claim 3, Xin (e.g., Figs. 1-8) discloses wherein in the second display area (second display area 120), at least part of the light-emitting devices electrically connected to the same pixel drive circuit (pixel drive circuits 131) are arranged in at least two columns (e.g., Fig. 4). Kang (Figs. 1-12) also discloses wherein in the second display area (second display area DA2), at least part of the light-emitting devices electrically connected to the same pixel drive circuit (pixel drive circuit C2) are arranged in at least two columns (e.g., Figs. 5-9). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Xin for the same reason above.

Regarding claim 5, Xin in view of Kang discloses the display panel according to claim 4, Xin (e.g., Figs. 1-8) discloses wherein the light-emitting devices comprise: red light-emitting devices, green light-emitting devices and blue light-emitting devices (R, G, and B OLEDs); in the second display area (second display area 120), the red light-emitting devices (R OLEDs) are arranged in at least two columns (e.g., Figs. 6-7), and the red light-emitting devices (R OLEDs) in adjacent columns are staggered (e.g., Figs. 6-7); in the second display area (second display area 120), the blue light-emitting devices (B OLEDs) are arranged in at least two columns (e.g., Figs. 6-7), and the blue light-emitting devices (B OLEDs) in adjacent columns are staggered (e.g., Figs. 6-7). Xin does not disclose the red light-emitting devices in the two columns are electrically connected to the same pixel drive circuit, and the blue light-emitting devices in the two (Figs. 1-12) discloses the display panel, wherein the light-emitting devices comprise: red light-emitting devices, green light-emitting devices and blue light-emitting devices (e.g., Figs. 10-11; R, G, and B OLEDs); in the second display area (second display area DA2), the red light-emitting devices (R OLEDs) electrically connected to the same pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two columns (e.g., Figs. 10-11; [0152] and [0156]-[0157]), and the red light-emitting devices (R OLEDs) in adjacent columns are staggered (e.g., Fig. 10 and [0156]-[0157]); in the second display area (second display area 120), the blue light-emitting devices (B OLEDs) electrically connected to the same pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two columns (e.g., Figs. 10-11; [0152] and [0156]-[0157]), and the blue light-emitting devices (B OLEDs) in adjacent columns are staggered (e.g., Fig. 10 and [0156]-[0157]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Xin. The combination/motivation would provide a display panel with an improved visual perception of colors and a high light transmittance for optical detection and recognition of a user.

Regarding claim 8, Xin in view of Kang discloses the display panel according to claim 2, Xin (e.g., Figs. 1-8) discloses wherein at least one of the pixel drive circuits (pixel drive circuits 131) comprises a drive transistor ([0028] and [0030]), Xin (e.g., Figs. 1-8) also discloses wherein in the second display area (second display area 120), pixel drive circuits (pixel drive circuits 131) the drive transistor is electrically connected to the (Fig. 3 and [0028]-[0030]), but does not expressly disclose the drive transistor is electrically connected to the corresponding light-emitting device through an anode wiring. However, Kang (Figs. 1-12) discloses the display panel, wherein at least one of the pixel drive circuits (Figs. 7-8; pixel drive circuits C2) comprises a drive transistor (Figs. 7-8; drive transistor T1’), wherein in the second display area (second display area DA2), the drive transistor (Figs. 7-8; drive transistor T1’) is electrically connected to the corresponding light-emitting device (Figs. 7-8; OLED) through an anode wiring (Figs. 7-8; anode wiring). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kang to the display device of Xin. The combination/motivation would provide a display panel with an improved visual perception of colors and a high light transmittance for optical detection and recognition of a user.

9.	Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Xin (US 20200227488 A1) in view of Kang (US 20170162111 A1) and further in view of Jin (CN 205355055U, using US 20180088260 A1 as a corresponding English translation). 
Regarding claim 6, Xin in view of Kang discloses the display panel according to claim 5, Kang (Figs. 1-12) discloses, in the second display area (second display area DA2), the green light-emitting devices (G OLEDs) electrically connected to the same pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two columns (e.g., Figs. 10-11; [0152] and [0156]-[0157). Xin and Kang do not disclose at least part of the green light-emitting devices in adjacent columns are arranged in a same row, and (Figs. 1-3) discloses a display panel with a color pixel arrangement, wherein in a display area, a part of the green light-emitting devices are arranged in at least two columns (Figs. 2-3; OLEDs of G pixels), and at least part of the green light-emitting devices in adjacent columns are arranged in a same row (Figs. 2-3; OLEDs of G pixels); in the display area, the other part of green light-emitting devices are arranged in a column (Figs. 2-3; OLEDs of G pixels). Therefore, the combination of Xin, Kang, and Jin discloses in the second display area, a part of the green light-emitting devices electrically connected to the same pixel drive circuit are arranged in at least two columns, and at least part of the green light-emitting devices in adjacent columns are arranged in a same row; the other part of green light-emitting devices electrically connected to the same pixel drive circuit are arranged in a column. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Jin to the display device of Xin in view of Kang. The combination/motivation would provide a display panel with an improved visual perception of colors and a high light transmittance for optical detection and recognition of a user.

Regarding claim 7, Xin in view of Kang and further in view of Jin discloses the display panel according to claim 6, Kang (Figs. 1-12) discloses, wherein in the second display area (second display area DA2), the green light-emitting devices (G OLEDs) electrically connected to the same pixel drive circuit (e.g., Figs. 7-8; pixel drive circuit C2) are arranged in at least two columns (e.g., Figs. 10-11; [0152] and [0156]-[0157)], (e.g., Figs. 6-7). Jin (Figs. 2-3) also discloses wherein in the display area, the green light-emitting devices are arranged in at least two columns (e.g., Figs. 2-3; OLEDs of G pixels), and the green light-emitting devices in the adjacent columns are staggered (e.g., Figs. 2-3; OLEDs of G pixels). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Jin to the display device of Xin in view of Kang for the same reason above.

10.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Xin (US 20200227488 A1) in view of Yang (US 20200019747 A1).
Regarding claim 10, Xin (e.g., Figs. 1-8) discloses the display panel according to claim 1, but does not disclose wherein the first display area is arranged to enclose the second display area. However, Yang (e.g., Figs. 1-15) discloses a display panel comprising a first display area and a second display area having different arrangements. For examples, Yang (e.g., Figs. 1-2 and 4-8) discloses wherein the first display area 112 is arranged to enclose the second display area 111. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yang to the display device of Xin, which would provide alternative design choices to integrate optical sensor with a display panel for user recognition.

11.	Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as unpatentable over Xin (US 20200227488 A1) in view of Ou (US 20200203445 A1).
(e.g., Figs. 1-8) discloses the display panel according to claim 11, wherein a sensor is arranged corresponding to a second display area ([0021]; e.g., optical sensor for user recognition). Xin does not expressly disclose wherein the sensor is arranged on a back of the display panel as claimed. However, Ou (e.g., Figs. 1-4) discloses a display panel comprising a first display area 200 and a second display area 100, wherein a sensor (optical sensor 103) is arranged on a back of the display panel (e.g., Fig. 4) corresponding to a second display area (display area 100), and an orthographic projection of the sensor (optical sensor 103) does not overlap with an orthographic projection of a pixel drive circuit (pixel drive circuit 201) on the display panel (e.g., Fig. 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ou to the display device of Xin. The combination/motivation would be to provide a display device integrated with an optical sensor for user recognition.

Regarding claim 14, Xin (e.g., Figs. 1-8) discloses the display panel according to claim 1, but does not disclose wherein a distribution density of the electroluminescent display devices in the first display area and the second display area is same. However, Ou (e.g., Figs. 1-3) discloses wherein a distribution density of the electroluminescent display devices in the first display area (display area 200) and the second display area (display area 100) is same (e.g., Figs. 1-3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ou to the display device of Xin. The combination/motivation would be to 

Regarding claim 15, Xin (e.g., Figs. 1-8) discloses a method for manufacturing the display panel according to claim 1, comprising: forming the pixel drive circuits (pixel drive circuits 131) in the first display area (first display area 110) and the second display area (second display area 120); and forming the electroluminescent display devices using in the first display area (first display area 110) and the second display area (second display area 120) with the pixel drive circuits (pixel drive circuits 131). Xin does not expressly disclose the base substrate as claimed because the claimed feature would be obvious to one skilled in the art. As an example, Ou (e.g., Figs. 1-3) discloses a method for manufacturing the display panel, comprising: forming the pixel drive circuits (pixel drive circuits 201) and forming the electroluminescent display devices (OLED elements) in the first display area (first display area 200) and the second display area (second display area 100) of the base substrate (base substrate 21). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ou to the display device of Xin. The combination/motivation would be to provide a display device integrated with an optical sensor for user recognition.

12.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Xin (US 20200227488 A1) in view of Ou (US 20200203445 A1) and further in view of Han (US 20190096962 A1).
(e.g., Figs. 1-3) discloses forming the electroluminescent display devices, wherein a distribution density of the electroluminescent display devices in the first display area (display area 200) and the second display area (display area 100) is same (e.g., Figs. 1-3) on the base substrate with the pixel drive circuits (e.g., Fig. 4). Ou does not disclose forming the electroluminescent display devices using fine metal mask as claimed. However, Han (e.g., Figs. 1-21) discloses a method for manufacturing the display panel, wherein said forming the electroluminescent display devices using in the first display area and the second display area of the base substrate with the pixel drive circuits comprises: forming the electroluminescent display devices using same fine metal mask (e.g., Figs. 3 and 11; fine metal mask) in the first display area and the second display area of the base substrate with the pixel drive circuits (e.g., Figs. 2, 4-10, and 12-18), wherein open density of the fine metal mask corresponding to the first display area is same as that corresponding to the second display area (e.g., Figs. 2, 4-10, and 12-18). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Han to the display device of Xin in view of Ou. The combination/motivation would be to manufacture an OLED display device with a compact arrangement of sub-pixels and an improved the pixel density.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691